Citation Nr: 1202444	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the Army National Guard from June 1959 to December 1959 and served on active duty in the Navy from January 1965 to August 1968. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In January 2008 and January 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board notes that the Veteran was represented by The American Legion, but that in July 2011 he indicated that he wished to revoke such representation.  He confirmed this revocation in October 2011.  Therefore, the Veteran is now un-represented before the Board.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO in October 2007.  A transcript of that hearing is associated with the claims folder.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine is etiologically related to the Veteran's active duty military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).     


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for degenerative disc disease of the lumbar spine is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the January 2008 and January 2011 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran contends that he first suffered injury to his back in April 1965 during active duty and that this injury precipitated his current degenerative disc disease.  Therefore, he argues that service connection is warranted for degenerative disc disease of the lumbar spine. 

Initially, the Board notes that the Veteran's service treatment records are negative for any complaint, treatment, or diagnosis related to the Veteran's spine.  However, the Board acknowledges that the Veteran has stated that he did not seek treatment during service.  Even so, the Veteran is competent to describe the fall from a platform that he believes caused his initial injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Post-service treatment records reveal complaints of back pain as early as October 1968.  Current treatment records establish a diagnosis of degenerative disc disease of the lumbar spine.  Thus, the Board determines that the elements of an in-service event or injury and a current disability have been met.  

Moreover, the Board concludes that the evidence in favor of a connection between the current disability and the in-service event is at least in equipoise.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board notes that the Veteran was afforded a VA examination in January 2009.  The examiner reviewed the claims file, including service treatment records, as well as examined the Veteran.  However, her opinion states that the Veteran did not seek treatment for his back until he had served many years as a commercial airline pilot, notably missing the October 1968 treatment for back pain.  Therefore, the Board affords this opinion no probative value. 
Another VA examination was performed in April 2011.  This examiner specifically noted the October 1968 treatment record as well as other pertinent evidence in the claims file.  She then provided a negative opinion with a detailed rationale that explained that everyone who is physically active has acute back pain and that even though chronic and recurrent back pain was precede by an initial occurrence, such occurrence is not necessarily related to the chronic disorder.  She also found that pain is not a reliable prognostic indicator of current disability or indication of a nexus.  Therefore, she concluded that the Veteran's degenerative disc disease is less likely as not caused by or related to service and more likely caused by age, genetics, and intrinsic disc loading.  

In contrast, the Veteran has submitted letters from multiple private treating physicians in favor of his claim.  Dr. DJ stated in November 2007 that the Veteran's past medical records document a fall during Naval training that might have been a contributing factor to the chronic lumbar degenerative disc disease.  Dr. WDC opined, both in October 1983 and June 1990, that his review of the medical evidence led him to conclude that the lower back disorder was due to the fall the Veteran described as occurring during Naval training.  Finally, Dr. ATA in February 2008 offered an opinion that the Veteran's degenerative disc disease was more likely than not caused by his fall during Naval training.

While Dr. DJ's use of the phrase "might have been" leads the Board to conclude that the opinion is no more than speculative, the opinions of Dr. WDC and Dr. ATA are not.  See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  The Board observes that it is not clear that either Dr. WDC or Dr. ATA reviewed the claims file at any time; however, this fact alone does not render their opinions invalid if the history provided to them was an accurate reflection of the Veteran's history as documented in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board reiterates that the Veteran is competent to describe his fall during service.  Moreover, the record demonstrates that Dr. WDC treated the Veteran across multiple years and that Dr. ATA is a more recent treating physician; thus, they would have a particular familiarity with his back symptoms and complaints.  Accordingly, the Board affords the opinions of Dr. WDC and Dr. ATA at least as much probative weight as the January 2011 opinion of the VA examiner. 

Finally, the Board acknowledges the October 1968 documentation of complaints of back pain, as well as a November 2004 submission from BR, a pharmacist, who states that he filled prescriptions in 1970 and 1971 for the Veteran's back symptoms that were related to his Naval service.  This evidence suggests continuity of symptomatology since service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the above facts and analysis, the Board affords the benefit of the doubt to the Veteran, and the claim for service connection for degenerative disc disease of the lumbar spine is granted.
 

ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


